

99 HR 2848 : Department of State Operations and Embassy Security Authorization Act, Fiscal Year 2014
U.S. House of Representatives
2013-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2848IN THE SENATE OF THE UNITED STATESSeptember 30, 2013Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo authorize appropriations for the Department of State for fiscal year 2014, and for other purposes.1.Short titleThis Act may be cited as the Department of State Operations and Embassy Security Authorization Act, Fiscal Year 2014.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Appropriate congressional committees defined.Title I—Authorization of appropriationsSec. 101. Administration of foreign affairs.Sec. 102. Contributions to international organizations.Sec. 103. Contributions for international peacekeeping activities.Sec. 104. International commissions.Sec. 105. National Endowment for Democracy.Sec. 106. Prohibition on use of funds relating to Federal Acquisition Regulation.Sec. 107. Prohibition on use of funds relating to security and training facility.Title II—Department of State authorities and activitiesSubtitle A—Basic Authorities and ActivitiesSec. 201. Foreign Service Act of 1980.Sec. 202. Center for strategic counterterrorism communications of the Department of State.Sec. 203. Anti-piracy information sharing.Subtitle B—Consular Services and Related MattersSec. 211. Extension of authority to assess passport surcharge.Sec. 212. Authority to restrict passports.Subtitle C—Reporting RequirementsSec. 221. Reporting reform.Title III—Organization and personnel authoritiesSec. 301. Suspension of foreign service members without pay.Sec. 302. Repeal of recertification requirement for senior foreign service.Sec. 303. Limited appointments in the foreign service.Sec. 304. Limitation of compensatory time off for travel.Sec. 305. Department of State organization.Sec. 306. Overseas comparability pay limitation.Title IV—Embassy Security and Personnel ProtectionSubtitle A—Review and Planning RequirementsSec. 411. Designation of high risk, high threat posts and working groups.Sec. 412. Contingency plans for high risk, high threat posts.Sec. 413. Strategic review of Bureau of Diplomatic Security.Sec. 414. Revision of provisions relating to personnel recommendations of Accountability Review Board.Subtitle B—Physical Security and Personnel RequirementsSec. 421. Capital security cost sharing program.Sec. 422. Local guard contracts abroad under diplomatic security program.Sec. 423. Transfer authority.Sec. 424. Security enhancements for soft targets.Sec. 425. Reemployment of annuitants.Sec. 426. Sense of Congress regarding minimum security standards for temporary United States diplomatic and consular posts.Sec. 427. Assignment of personnel at high risk, high threat posts.Sec. 428. Bureau of Diplomatic Security mobile biometric enrollment program.Subtitle C—Security TrainingSec. 431. Security training for personnel assigned to high risk, high threat posts.Sec. 432. Report to Congress.Subtitle D—Expansion of the Marine Corps Security Guard Detachment ProgramSec. 441. Marine Corps Security Guard Program.3.Appropriate congressional committees definedExcept as otherwise provided in this Act, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.IAuthorization of appropriations101.Administration of foreign affairsThe following amounts are authorized to be appropriated for the Department of State under Administration of Foreign Affairs to carry out the authorities, functions, duties, and responsibilities in the conduct of foreign affairs of the United States, and for other purposes authorized by law:(1)Diplomatic and consular programsFor Diplomatic and Consular Programs, $8,481,854,000 for fiscal year 2014.(A)Bureau of democracy, human rights, and laborOf such amounts, not less than $26,839,000 for fiscal year 2014 is authorized to be appropriated for the Bureau of Democracy, Human Rights and Labor.(B)Worldwide security protectionOf such amounts, not less than $2,182,135,000 for fiscal year 2014 is authorized to be appropriated for worldwide security protection.(2)Capital investment fundFor Capital Investment Fund, $76,900,000 for fiscal year 2014.(3)Educational and cultural exchange programsFor Educational and Cultural Exchange Programs, $535,000,000 for fiscal year 2014, of which funding for educational and cultural programs that occur in countries or regions that are at risk of, in, or are in transition from, conflict or civil strife should be prioritized.(4)Conflict stabilization operations(A)In generalFor Conflict Stabilization Operations, $45,207,000 for fiscal year 2014.(B)TransferSubject to subparagraph (C) of this paragraph, of the amount authorized to be appropriated pursuant to paragraph (1), up to $35,000,000 is authorized to be transferred to, and merged with, the amount specified in subparagraph (A) of this paragraph.(C)NotificationIf the Secretary of State exercises the transfer authority described in subparagraph (B), the Secretary shall notify the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(5)Representation allowancesFor Representation Allowances, $6,933,000 for fiscal year 2014.(6)Protection of foreign missions and officialsFor Protection of Foreign Missions and Officials, $27,750,000 for fiscal year 2014.(7)Emergencies in the diplomatic and consular serviceFor Emergencies in the Diplomatic and Consular Service, $9,073,000 for fiscal year 2014.(8)Repatriation loansFor Repatriation Loans, $1,374,000 for fiscal year 2014.(9)Payment to the American Institute in Taiwan(A)In generalFor Payment to the American Institute in Taiwan, $21,778,000 for fiscal year 2014.(B)TransferSubject to subparagraph (C) of this paragraph, of the amount authorized to be appropriated pursuant to paragraph (1), up to $15,300,000 is authorized to be transferred to, and merged with, the amount specified in subparagraph (A) of this paragraph.(C)NotificationIf the Secretary of State exercises the transfer authority described in subparagraph (B), the Secretary shall notify the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(10)Office of the inspector generalFor Office of the Inspector General, $119,056,000 for fiscal year 2014, including for the Special Inspector General for Iraq Reconstruction and the Special Inspector General for Afghanistan Reconstruction, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)) as such section relates to the inspection of the administration of activities and operations of each Foreign Service post.(11)International chancery centerFor International Chancery Center (ICC), $5,450,000 for fiscal year 2014.(12)Embassy security, construction and maintenanceFor Embassy Security, Construction and Maintenance, $2,649,351,000 for fiscal year 2014.102.Contributions to international organizationsThere are authorized to be appropriated for Contributions to International Organizations, $1,400,000,000 for fiscal year 2014, for the Department of State to carry out the authorities, functions, duties, and responsibilities in the conduct of the foreign affairs of the United States with respect to international organizations and to carry out other authorities in law consistent with such purposes. The Secretary shall notify the appropriate congressional committees not less than fifteen days prior to obligating funds authorized under this section to implement or establish any principle commission or organization required by a treaty that has not been ratified by the Senate.103.Contributions for international peacekeeping activitiesThere are authorized to be appropriated for Contributions for International Peacekeeping Activities, $1,942,000,000 for fiscal year 2014 for the Department of State to carry out the authorities, functions, duties, and responsibilities of the United States with respect to international peacekeeping activities and to carry out other authorities in law consistent with such purposes, except that such amounts may not be used to support any United Nations Unmanned Aerial Systems (drone) activities or missions operating in United States airspace, including United States territories and possessions. Notwithstanding any other provision of law, funds authorized to be appropriated under this section are authorized to remain available until September 30, 2015.104.International commissionsThe following amounts are authorized to be appropriated under International Commissions for the Department of State to carry out the authorities, functions, duties, and responsibilities in the conduct of the foreign affairs of the United States and for other purposes authorized by law:(1)International boundary and water commission, United States and MexicoFor International Boundary and Water Commission, United States and Mexico—(A)for Salaries and Expenses, $44,722,000 for fiscal year 2014; and(B)for Construction, $31,400,000 for fiscal year 2014.(2)International boundary commission, United States and CanadaFor International Boundary Commission, United States and Canada, $2,449,000 for fiscal year 2014.(3)International joint commissionFor International Joint Commission, $7,012,000 for fiscal year 2014.(4)International fisheries commissionsFor International Fisheries Commissions, $31,445,000 for fiscal year 2014.(5)Border environment cooperation commissionFor Border Environment Cooperation Commission, $2,386,000 for fiscal year 2014.105.National Endowment for DemocracyThere are authorized to be appropriated for the National Endowment for Democracy for authorized activities $117,764,000 for fiscal year 2014.106.Prohibition on use of funds relating to Federal Acquisition RegulationNo funds under this Act are authorized to be appropriated to enter into a contract with any offeror or any of its principals if the offeror certifies, pursuant to the Federal Acquisition Regulation, that the offeror or any of its principals—(1)within a three-year period preceding this offer has been convicted of or had a civil judgment rendered against it for commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public (Federal, State, or local) contract or subcontract; violation of Federal or State antitrust statutes relating to the submission of offers; or commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property; or(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity with, commission of any of the offenses enumerated in paragraph (1); or(3)within a three-year period preceding this offer, has been notified of any delinquent Federal taxes in an amount that exceeds $3,000 for which the liability remains unsatisfied.107.Prohibition on use of funds relating to security and training facilityNo funds under this Act are authorized to be appropriated for any new Department of State security and training facility, including the proposed Foreign Affairs Security Training Center, for which there is not a completed, independent feasibility study that has been provided to the appropriate congressional committees, verifying that safety and security training for all Department personnel who require such training cannot reasonably be provided at the existing Federal Law Enforcement Training Facility.IIDepartment of State authorities and activitiesABasic Authorities and Activities201.Foreign Service Act of 1980Section 501 of the Foreign Service Act of 1980 (22 U.S.C. 3981) is amended by inserting If a position designated under this section is unfilled for more than one single assignment cycle, such position shall be filled, as appropriate, on a temporary basis, in accordance with section 303 or 309. after Positions designated under this section are excepted from the competitive service..202.Center for strategic counterterrorism communications of the Department of State(a)Statement of policyAs articulated in Executive Order 13584, issued on September 9, 2011, it is the policy of the United States to actively counter the actions and ideologies of al-Qa’ida, its affiliates and adherents, other terrorist organizations, and violent extremists overseas that threaten the interests and national security of the United States.(b)Establishment of center for strategic counterterrorism communicationsThere is authorized to be established within the Department of State, under the direction of the Secretary of State, the Center for Strategic Counterterrorism Communications (in this section referred to as the CSCC).(c)MissionThe CSCC may coordinate, orient, and inform Government-wide public communications activities directed at audiences abroad and targeted against violent extremists and terrorist organizations, especially al-Qa’ida and its affiliates and adherents.(d)Coordinator of the center for strategic counterterrorism communicationsThe head of the CSCC should be the Coordinator. The Coordinator of the CSCC should—(1)report to the Under Secretary for Public Diplomacy and Public Affairs; and(2)collaborate with the Bureau of Counterterrorism of the Department of State, other Department bureaus, and other United States Government agencies.(e)DutiesThe CSCC may—(1)monitor and evaluate extremist narratives and events abroad that are relevant to the development of a United States strategic counterterrorism narrative designed to counter violent extremism and terrorism that threaten the interests and national security of the United States;(2)develop and promulgate for use throughout the executive branch the United States strategic counterterrorism narrative developed in accordance with paragraph (1), and public communications strategies to counter the messaging of violent extremists and terrorist organizations, especially al-Qa’ida and its affiliates and adherents;(3)identify current and emerging trends in extremist communications and communications by al-Qa’ida and its affiliates and adherents in order to coordinate and provide guidance to the United States Government regarding how best to proactively promote the United States strategic counterterrorism narrative developed in accordance with paragraph (1) and related policies, and to respond to and rebut extremist messaging and narratives when communicating to audiences outside the United States;(4)facilitate the use of a wide range of communications technologies by sharing expertise and best practices among United States Government and non-Government sources;(5)identify and request relevant information from United States Government agencies, including intelligence reporting, data, and analysis;(6)identify shortfalls in United States capabilities in any areas relevant to the CSCC’s mission, and recommend necessary enhancements or changes; and(7)establish measurable goals, performance metrics, and monitoring and evaluation plans to focus on learning, accountability, and policymaking.(f)Steering committee(1)In generalThe Secretary of State may establish a Steering Committee composed of senior representatives of United States Government agencies relevant to the CSCC’s mission to provide advice to the Secretary on the operations and strategic orientation of the CSCC and to ensure adequate support for the CSCC.(2)MeetingsThe Steering Committee should meet not less often than once every six months.(3)LeadershipThe Steering Committee should be chaired by the Under Secretary of State for Public Diplomacy. The Coordinator for Counterterrorism of the Department of State should serve as Vice Chair. The Coordinator of the CSCC should serve as Executive Secretary.(4)Composition(A)In generalThe Steering Committee may include one senior representative designated by the head of each of the following agencies:(i)The Department of Defense.(ii)The Department of Justice.(iii)The Department of Homeland Security.(iv)The Department of the Treasury.(v)The National Counterterrorism Center of the Office of the Director of National Intelligence.(vi)The Joint Chiefs of Staff.(vii)The Counterterrorism Center of the Central Intelligence Agency.(viii)The Broadcasting Board of Governors.(ix)The Agency for International Development.(B)Additional representationRepresentatives from United States Government agencies not specified in subparagraph (A) may be invited to participate in the Steering Committee at the discretion of the Chair.203.Anti-piracy information sharingThe Secretary of State is authorized to provide for the participation by the United States in the Information Sharing Centre located in Singapore, as established by the Regional Cooperation Agreement on Combating Piracy and Armed Robbery against Ships in Asia (ReCAAP).BConsular Services and Related Matters211.Extension of authority to assess passport surchargeParagraph (2) of section 1(b) of the Act of June 4, 1920 (41 Stat. 750; chapter 223; 22 U.S.C. 214(b)), is amended by striking 2010 and inserting 2016.212.Authority to restrict passports(a)In generalThe Secretary of State is authorized to—(1)limit to one year or such period of time as the Secretary of State shall determine appropriate the period of validity of a passport issued to a sex offender; and(2)revoke the passport or passport card of an individual who has been convicted by a court of competent jurisdiction in a foreign country of a sex offense.(b)Limitation for return to United StatesNotwithstanding subsection (a), in no case shall a United States citizen convicted by a court of competent jurisdiction in a foreign country of a sex offense be precluded from entering the United States due to a passport revocation under such subsection.(c)ReapplicationAn individual whose passport or passport card was revoked pursuant to subsection (a)(2) may reapply for a passport or passport card at any time after such individual has returned to the United States.(d)DefinitionsFor purposes of this section:(1)Sex offenderThe term sex offender means an individual who is listed on the National Sex Offender Registry established pursuant to section 119 of the Sex Offender Registration and Notification Act (42 U.S.C. 16915).(2)Sex offenseThe term sex offense means a sex offense as defined in section 111(5) of the Sex Offender Registration and Notification Act (42 U.S.C. 16915).CReporting Requirements221.Reporting reform(a)In generalThe following provisions of law are repealed:(1)Subsections (c)(4) and (c)(5) of section 601 of Public Law 96–465.(2)Section 585 of Public Law 104–208.(3)Subsections (b) and (c) of section 11 of Public Law 107–245.(4)Section 181 of Public Law 102–138.(5)Section 1012(c) of Public Law 103–337.(6)Section 527(f) of Public Law 103–236.(7)Section 304(f) of Public Law 107–173.(8)Subsections (a) and (b) of section 4 of Public Law 79–264.(9)Sections 3203 and 3204(f) of Public Law 106–246.(b)Conforming amendmentSection 11 of Public Law 107–245 is amended by striking (a) In general.—.(c)Report on United States contributions to the United Nations(1)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress a report on all assessed and voluntary contributions, including in-kind, of the United States Government to the United Nations and its affiliated agencies and related bodies during the previous fiscal year.(2)ContentEach report required under subsection (a) shall include the following elements:(A)The total amount of all assessed and voluntary contributions, including in-kind, of the United States Government to the United Nations and its affiliated agencies and related bodies during the previous fiscal year.(B)The approximate percentage of United States Government contributions to each United Nations affiliated agency or related body in such fiscal year when compared with all contributions to each such agency or body from any source in such fiscal year.(C)For each such United States Government contribution—(i)the amount of the contribution;(ii)a description of the contribution (including whether assessed or voluntary);(iii)the department or agency of the United States Government responsible for the contribution;(iv)the purpose of the contribution; and(v)the United Nations or its affiliated agency or related body receiving the contribution.(3)Scope of initial reportThe first report required under this subsection shall include the information required under this section for the previous three fiscal years.(4)Public availability of informationNot later than 14 days after submitting a report under this subsection, the Director of the Office of Management and Budget shall post a public version of such report on a text-based, searchable, and publicly available Internet Web site.IIIOrganization and personnel authorities301.Suspension of foreign service members without pay(a)SuspensionSection 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended by adding at the end the following new subsection:(c)(1)In order to promote the efficiency of the Service, the Secretary may suspend a member of the Foreign Service without pay when the member’s security clearance is suspended or when there is reasonable cause to believe that the member has committed a crime for which a sentence of imprisonment may be imposed.(2)Any member of the Foreign Service for whom a suspension is proposed in accordance with paragraph (1) shall be entitled to—(A)written notice stating the specific reasons for the proposed suspension;(B)a period of not less than 30 days after receipt of any notice under subparagraph (A) to respond orally and in writing to the proposed suspension, which period may be extended upon a showing of good cause;(C)representation by an attorney or other representative; and(D)a final written decision, including the specific reasons for such decision, as soon as practicable.(3)Any member suspended under this section may file a grievance in accordance with the procedures applicable to grievances under chapter 11.(4)In the case of a grievance filed under paragraph (3)—(A)the review by the Foreign Service Grievance Board shall be limited to a determination of whether the provisions of paragraphs (1) and (2) have been fulfilled; and(B)the Foreign Service Grievance Board may not exercise the authority provided under section 1106(8).(5)In this subsection:(A)The term reasonable cause to believe a member has committed a crime means the member has been indicted by a grand jury.(B)The term suspend or suspension means the placing of a member of the Foreign Service in a temporary status without duties and pay..(b)Conforming and clerical amendments(1)Amendment of section headingSection 610 of the Foreign Service Act of 1980, as amended by subsection (a) of this section, is further amended, in the section heading, by inserting ; Suspension before the period at the end.(2)Clerical amendmentThe item relating to section 610 in the table of contents in section 2 of the Foreign Service Act of 1980 is amended to read as follows:Sec. 610. Separation for cause; suspension..302.Repeal of recertification requirement for senior foreign serviceSubsection (d) of section 305 of the Foreign Service Act of 1980 (22 U.S.C. 3945) is repealed.303.Limited appointments in the foreign serviceSection 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949) is amended—(1)in subsection (a), by striking subsection (b) and inserting subsection (b) or (c);(2)in subsection (b)—(A)in paragraph (3)—(i)by inserting (A), after if; and(ii)by inserting before the semicolon at the end the following: , or (B), the career candidate is serving in the uniformed services, as defined by the Uniformed Services Employment and Reemployment Rights Act of 1994 (38 U.S.C. 4301 et seq.), and the limited appointment expires in the course of such service;(B)in paragraph (4), by striking and at the end;(C)in paragraph (5), by striking the period at the end and inserting ; and; and(D)by adding after paragraph (5) the following new paragraph:(6)in exceptional circumstances where the Secretary determines the needs of the Service require the extension of a limited appointment, (A), for a period of time not to exceed 12 months (if such period of time does not permit additional review by boards under section 306), or (B), for the minimum time needed to settle a grievance, claim, or complaint not otherwise provided for in this section.; and(3)by adding at the end the following new subsection:(c)Non-career Foreign Service employees who have served five consecutive years under a limited appointment may be reappointed to a subsequent limited appointment if there is a one year break in service between each such appointment. The Secretary may in cases of special need waive the requirement for a one year break in service..304.Limitation of compensatory time off for travelSection 5550b of title 5, United States Code, is amended by adding at the end the following new subsection:(c)The maximum amount of compensatory time off earned under this section may not exceed 104 hours during any leave year (as defined by regulations established by the Office of Personnel Management)..305.Department of State organizationThe Secretary of State may, after consultation with the appropriate congressional committees, transfer to such other officials or offices of the Department of State as the Secretary may determine from time to time any authority, duty, or function assigned by statute to the Coordinator for Counterterrorism, the Coordinator for Reconstruction and Stabilization, or the Coordinator for International Energy Affairs.306.Overseas comparability pay limitation(a)In generalSubject to the limitation described in subsection (b), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904), shall remain in effect through September 30, 2014.(b)LimitationThe authority described in subsection (a) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.IVEmbassy Security and Personnel ProtectionAReview and Planning Requirements411.Designation of high risk, high threat posts and working groups(a)In generalTitle I of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4801 et seq.; relating to diplomatic security) is amended by inserting after section 103 the following new sections:104.Designation of high risk, high threat posts(a)Initial designationNot later than 30 days after the date of the enactment of this section, the Secretary shall submit to the appropriate congressional committees a report, in classified form, that contains an initial list of diplomatic and consular posts designated as high risk, high threat posts.(b)Designations before opening or reopening postsBefore opening or reopening a diplomatic or consular post, the Secretary shall determine if such post should be designated as a high risk, high threat post.(c)Designating existing postsThe Secretary shall regularly review existing diplomatic and consular posts to determine if any such post should be designated as a high risk, high threat post if conditions at such post or the surrounding security environment require such a designation.(d)DefinitionsIn this section and section 105:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.(2)High risk, high threat postThe term high risk, high threat post means a United States diplomatic or consular post, as determined by the Secretary, that, among other factors, is—(A)located in a country—(i)with high to critical levels of political violence and terrorism; and(ii)the government of which lacks the ability or willingness to provide adequate security; and(B)with mission physical security platforms that fall below the Department of State’s established standards.105.Working groups for high risk, high threat posts(a)EstablishmentBefore opening or reopening a high risk, high threat post, the Secretary shall establish a working group that is responsible for the geographic area in which such post is to be opened or reopened.(b)DutiesThe duties of the working group established in accordance with subsection (a) shall include—(1)evaluating the importance and appropriateness of the objectives of the proposed post to the national security of the United States, and the type and level of security threats such post could encounter;(2)completing working plans to expedite the approval and funding for establishing and operating such post, implementing physical security measures, providing necessary security and management personnel, and the provision of necessary equipment;(3)establishing security tripwires that would determine specific action, including enhanced security measures or evacuation of such post, based on the improvement or deterioration of the local security environment; and(4)identifying and reporting any costs that may be associated with opening or reopening such post.(c)CompositionThe working group should be composed of representatives of the—(1)appropriate regional bureau;(2)Bureau of Diplomatic Security;(3)Bureau of Overseas Building Operations;(4)Bureau of Intelligence and Research; and(5)other bureaus or offices as determined by the Secretary.(d)Congressional notificationNot less than 30 days before opening or reopening a high risk, high threat post, the Secretary shall notify the appropriate congressional committees in classified form of—(1)the decision to open or reopen such post; and(2)the results of the working group under subsection (b)..(b)Conforming amendmentThe table of contents of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 is amended by inserting after the item relating to section 103 the following new items:Sec. 104. Designation of high risk, high threat posts.Sec. 105. Working groups for high risk, high threat posts..412.Contingency plans for high risk, high threat postsSection 606(a) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865(a); relating to diplomatic security) is amended—(1)in paragraph (1)(A)—(A)by inserting and from complex attacks (as such term is defined in section 416 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986), after attacks from vehicles; and(B)by inserting or such a complex attack before the period at the end;(2)in paragraph (7), by inserting before the period at the end the following: , including at high risk, high threat posts (as such term is defined in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986), including options for the deployment of additional military personnel or equipment to bolster security and rapid deployment of armed or surveillance assets in response to an attack.413.Strategic review of Bureau of Diplomatic Security(a)In generalThe Secretary of State shall complete a strategic review of the Bureau of Diplomatic Security of the Department of State to ensure that the mission and activities of the Bureau are fulfilling the current and projected needs of the Department of State.(b)Contents of reviewThe strategic review described in subsection (a) shall include assessments of—(1)staffing needs for both domestic and international operations;(2)facilities under chief of mission authority adhering to security standards;(3)security personnel with the necessary language skills for assignment to overseas posts;(4)programs being carried out by personnel with the necessary experience and at commensurate grade levels;(5)necessary security training provided to personnel under chief of mission authority for expected assignments and objectives;(6)balancing security needs with an ability to carry out the diplomatic mission of the Department of State;(7)the budgetary implications of balancing multiple missions; and(8)how to resolve any identified deficiencies in the mission or activities of the Bureau.414.Revision of provisions relating to personnel recommendations of Accountability Review Board(a)In generalSection 304(c) of the Diplomatic Security Act (22 U.S.C. 4834(c)) is amended—(1)in the matter preceding paragraph (1)—(A)by striking Whenever and inserting If; and(B)by striking has breached the duty of that individual and inserting has engaged in misconduct or unsatisfactorily performed the duties of employment of that individual, and such misconduct or unsatisfactory performance has significantly contributed to the serious injury, loss of life, or significant destruction of property, or the serious breach of security that is the subject of the Board’s examination as described in subsection (a);(2)in paragraph (2), by striking finding each place it appears and inserting findings; and(3)in the matter following paragraph (3)—(A)by striking has breached a duty of that individual and inserting has engaged in misconduct or unsatisfactorily performed the duties of employment of that individual; and(B)by striking to the performance of the duties of that individual.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to any case of an Accountability Review Board that is convened under section 301 of the Diplomatic Security Act (22 U.S.C. 4831) on or after the date of the enactment of this Act.BPhysical Security and Personnel Requirements421.Capital security cost sharing program(a)Sense of congress on the capital security cost sharing programIt is the sense of Congress that the Capital Security Cost Sharing Program should prioritize the construction of new facilities and the maintenance of existing facilities at high risk, high threat posts.(b)Restriction on construction of office spaceSection 604(e)(2) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113; 113 Stat. 1501A–453; 22 U.S.C. 4865 note) is amended by adding at the end the following new sentence: A project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal department or agency if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by paragraph (1), except that such project may include office space or other accommodations for members of the United States Marine Corps..422.Local guard contracts abroad under diplomatic security program(a)In generalSection 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864) is amended—(1)in subsection (c)—(A)in the matter preceding paragraph (1), by striking With respect and inserting Except as provided in subsection (d), with respect; and(B)in paragraph (3), by striking subsection (d) and inserting subsection (e);(2)by redesignating subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h), respectively; and(3)by inserting after subsection (c) the following new subsection:(d)Award of local guard and protective service contracts for high risk, high threat postsWith respect to any local guard contract for a high risk, high threat post (as such term is defined in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986) that is entered into after the date of the enactment of this subsection, the Secretary of State—(1)shall comply with paragraphs (1), (2), (4), (5), and (6) of subsection (c) in the award of such contract;(2)after evaluating proposals for such contract, may award such contract to the firm representing the best value to the Government in accordance with the best value tradeoff process described in subpart 15.1 of the Federal Acquisition Regulation (48 C.F.R. 6 15.101–1); and(3)shall ensure that contractor personnel under such contract providing local guard or protective services are classified—(A)as employees of the contractor;(B)if the contractor is a joint venture, as employees of one of the persons or parties constituting the joint venture; or(C)as employees of a subcontractor to the contractor, and not as independent contractors to the contractor or any other entity performing under such contracts..(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that includes—(1)an explanation of the implementation of subsection (d) of section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991, as amended by subsection (a)(3) of this section; and(2)for each instance in which an award is made pursuant to such subsection (d) of such section 136, a written justification providing the basis for such award and an explanation of the inability to satisfy the needs of the Department of State by technically acceptable, lowest price evaluation award.423.Transfer authoritySection 4 of the Foreign Service Buildings Act, 1926 (22 U.S.C. 295) is amended by adding at the end the following new subsection:(j)(1)In addition to exercising any other transfer authority available to the Secretary of State, and subject to paragraphs (2) and (3), the Secretary may transfer to, and merge with, any appropriation for embassy security, construction, and maintenance such amounts appropriated for fiscal year 2014 for any other purpose related to the administration of foreign affairs on or after October 1, 2013, if the Secretary determines such transfer is necessary to provide for the security of sites and buildings in foreign countries under the jurisdiction and control of the Secretary.(2)Any funds transferred pursuant to paragraph (1)—(A)shall not exceed 20 percent of any appropriation made available for fiscal year 2014 for the Department of State under the heading Administration of Foreign Affairs, and no such appropriation shall be increased by more than 10 percent by any such transfer; and(B)shall be merged with funds in the heading to which transferred, and shall be available subject to the same terms and conditions as the funds with which merged.(3)Not later than 15 days before any transfer of funds pursuant to paragraph (1), the Secretary of State shall notify in writing the Committees on Foreign Relations and Appropriations of the Senate and the Committees on Foreign Affairs and Appropriations of the House of Representatives. Any such notification shall include a description of the particular security need necessitating the transfer at issue..424.Security enhancements for soft targetsSection 29 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2701) is amended, in the third sentence, by inserting physical security enhancements and after may include.425.Reemployment of annuitantsSection 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended—(1)in paragraph (1)—(A)in subparagraph (B)—(i)by striking to facilitate the and all that follows through Afghanistan,; and(ii)by inserting before the semicolon at the end the following: and, when after an exhaustive, open, and competitive search, no qualified, full-time, current employees (including members of the Civil Service) of the Department of State have been identified; and(B)by moving subparagraph (C) two ems to the left; and(2)in paragraph (2)—(A)in subparagraph (A), by striking 2010 and inserting 2018; and(B)in subparagraphs (B) and (C), by striking 2009 and inserting 2018 each place it appears.426.Sense of Congress regarding minimum security standards for temporary United States diplomatic and consular postsIt is the sense of Congress that—(1)the Overseas Security Policy Board’s security standards for United States diplomatic and consular posts should apply to all such posts regardless of the duration of their occupancy; and(2)such posts should comply with requirements for attaining a waiver or exception to applicable standards if it is in the national interest of the United States as determined by the Secretary of State.427.Assignment of personnel at high risk, high threat posts(a)In generalThe Secretary of State shall station key personnel for sustained periods of time at high risk, high threat posts (as such term is defined in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986, as added by section 411 of this Act) in order to—(1)establish institutional knowledge and situational awareness that would allow for a fuller familiarization of the local political and security environment in which such posts are located; and(2)ensure that necessary security procedures are implemented.(b)Quarterly briefingsThe Secretary of State shall quarterly brief the appropriate congressional committees on the personnel staffing and rotation cycles at high risk, high threat posts.428.Bureau of Diplomatic Security mobile biometric enrollment programNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees regarding the mobile biometric enrollment program of the Bureau of Diplomatic Security that includes the following:(1)An overview of the mobile biometric enrollment program and the Department of State’s use of biometric technologies to secure access to United States diplomatic and consular posts.(2)An assessment of the effectiveness and uses of such biometric technologies.(3)An assessment of the costs, benefits, and implementation time that would be involved in extending the mobile biometric enrollment program initially to all high risk, high threat posts (as such term is defined in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986, as added by section 411 of this Act), and then to all remaining diplomatic and consular posts.CSecurity Training431.Security training for personnel assigned to high risk, high threat posts(a)In generalTitle IV of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4851 et seq.; relating to diplomatic security) is amended by adding at the end the following new sections:416.Security training for personnel assigned to a high risk, high threat post(a)In generalIndividuals assigned permanently to or who are in long-term temporary duty status as designated by the Secretary at a high risk, high threat post shall receive security training described in subsection (b) on a mandatory basis in order to prepare such individuals for living and working at such posts.(b)Security training describedSecurity training referred to in subsection (a)—(1)is training to improve basic knowledge and skills; and(2)may include—(A)an ability to recognize, avoid, and respond to potential terrorist situations, including a complex attack;(B)conducting surveillance detection;(C)providing emergency medical care;(D)ability to detect the presence of improvised explosive devices;(E)minimal firearms familiarization; and(F)defensive driving maneuvers.(c)Effective dateThe requirements of this section shall take effect upon the date of the enactment of this section.(d)DefinitionsIn this section and sections 417 and 418:(1)Complex attackThe term complex attack has the meaning given such term by the North Atlantic Treaty Organization as follows: An attack conducted by multiple hostile elements which employ at least two distinct classes of weapon systems (i.e., indirect fire and direct fire, improvised explosive devices, and surface to air fire)..(2)High risk, high threat postThe term high risk, high threat post has the meaning given such term in section 104.417.Security management training for officials assigned to a high risk, high threat post(a)In generalOfficials described in subsection (c) who are assigned to a high risk, high threat post shall receive security training described in subsection (b) on a mandatory basis in order to improve the ability of such officials to make security-related management decisions.(b)Security training describedSecurity training referred to in subsection (a) may include—(1)development of skills to better evaluate threats;(2)effective use of security resources to mitigate such threats; and(3)improved familiarity of available security resources.(c)Officials describedOfficials referred to in subsection (a) are—(1)members of the Senior Foreign Service appointed under section 302(a)(1) or 303 of the Foreign Service Act of 1980 (22 U.S.C. 3942(a)(1) and 3943) or members of the Senior Executive Service (as such term is described in section 3132(a)(2) of title 5, United States Code);(2)Foreign Service officers appointed under section 302(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3942(a)(1)) holding a position in classes FS–1, FS–2, or FS–3;(3)Foreign Service Specialists appointed by the Secretary under section 303 of the Foreign Service Act of 1980 (22 U.S.C. 3943) holding a position in classes FS–1, FS–2, or FS–3; and(4)individuals holding a position in grades GS–13, GS–14, or GS–15.(d)Effective dateThe requirements of this section shall take effect beginning on the date that is one year after the date of the enactment of this section.418.Language requirements for diplomatic security personnel assigned to high risk, high threat post(a)In generalDiplomatic security personnel assigned permanently to or who are in long-term temporary duty status as designated by the Secretary at a high risk, high threat post should receive language training described in subsection (b) in order to prepare such personnel for duty requirements at such post.(b)Language training describedLanguage training referred to in subsection (a) should prepare personnel described in such subsection to—(1)speak the language at issue with sufficient structural accuracy and vocabulary to participate effectively in most formal and informal conversations on subjects germane to security; and(2)read within an adequate range of speed and with almost complete comprehension on subjects germane to security..(b)Conforming amendmentThe table of contents of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 is amended by inserting after the item relating to section 415 the following new items:Sec. 416. Security training for personnel assigned to a high risk, high threat post.Sec. 417. Security management training for officials assigned to a high risk, high threat post.Sec. 418. Language requirements for diplomatic security personnel assigned to high risk, high threat post..432.Report to CongressNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the implementation of this subtitle.DExpansion of the Marine Corps Security Guard Detachment Program441.Marine Corps Security Guard Program(a)In generalPursuant to the responsibility of the Secretary of State for diplomatic security under section 103 of the Diplomatic Security Act (22 U.S.C. 4802; enacted as part of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (Public Law 99–399)), the Secretary of State, in consultation with the Secretary of Defense, shall conduct an annual review of the Marine Corps Security Guard Program, including—(1)an evaluation of whether the size and composition of the Marine Corps Security Guard Program is adequate to meet global diplomatic security requirements;(2)an assessment of whether the Marine Corps security guards are appropriately deployed among United States embassies, consulates, and other diplomatic facilities to respond to evolving security developments and potential threats to United States interests abroad; and(3)an assessment of the mission objectives of the Marine Corps Security Guard Program and the procedural rules of engagement to protect diplomatic personnel under the Program.(b)Reporting requirementNot later than 180 days after the date of the enactment of this Act and annually thereafter for three years, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees an unclassified report, with a classified annex as necessary, that addresses the requirements specified in subsection (a).Passed the House of Representatives September 29 (legislative day September 28), 2013.Karen L. Haas,Clerk